Citation Nr: 1415529	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to hypertension.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

4.  Entitlement to service connection for urinary incontinence, to include as secondary to hypertension.

5.  Entitlement to service connection for peripheral neuropathy, to include as secondary to hypertension.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for osteoarthritis of the 1st metacarpophalangeal joint (MCJ) of the left thumb.

8.  Whether the reduction of the disability rating for tinea pedis, from 60 percent to a noncompensable rating, effective January 1, 2009, was proper.

9.  Entitlement to a disability rating in excess of 60 percent for tinea pedis.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a February 2012 RO hearing by a Decision Review Officer and at a December 2013 Travel Board hearing by the undersigned Veterans Law Judge sitting at the RO.  Transcripts of those hearings are associated with the claims file.

In December 2013, the Veteran submitted additional evidence in support of the Veteran's claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for kidney failure secondary to hypertension and entitlement to an evaluation in excess of 10 percent for mood disorder, not otherwise specified, due to general medical condition have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  However, these issues are inextricably intertwined with the claim of entitlement to a TDIU.  Further actions as set forth below are needed to permit the Board to address fully the matters on appeal.

The issues of entitlement to service connection urinary incontinence, to include as secondary to hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hypertension began in service.

2.  The Veteran's diabetes mellitus, type 2, was initially demonstrated many years after service, and has not been shown to be causally related to his active service, nor causally related to, or aggravated by, a service-connected disability.

3.  The Veteran's erectile dysfunction has not been shown to be causally related to his active service, nor causally related to, or aggravated by, a service-connected disability.

4.  The Veteran's peripheral neuropathy has not been shown to be causally related to his active service, nor causally related to, or aggravated by, a service-connected disability.

5.  The evidence of record is in equipoise as to whether the Veteran's tinnitus is related to service.

6.  The evidence of record is in equipoise as to whether the Veteran's osteoarthritis of the 1st MCJ of the left thumb is related to service.

7.  An April 2008 rating decision proposed to reduce the rating of the Veteran's tinea pedis from 60 percent to a noncompensable rating.

8.  The proposed reduction was implemented in an October 2008 rating decision, effective January 1, 2009.

9.  The reduction of the rating of the Veteran's tinea pedis from 60 percent to a noncompensable rating was not supported by the evidence contained in the record at the time of the reduction.

10.  The Veteran's tinea pedis has not been productive of generalized involvement of the skin, plus systemic manifestations, such as fever, weight loss, and hypoproteinemia, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy requiring during the past 12 month period.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for osteoarthritis of the 1st MCJ of the left thumb have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for reduction of a rating from 60 percent to a noncompensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Codes 7806 (2013).

8.  The criteria for a disability rating in excess of 60 percent for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 30.102, 4.118, Diagnostic Code 7806 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claims of service connection for hypertension, for tinnitus, and for osteoarthritis of the 1st MCJ of the left thumb, as well as the issue of propriety of the reduction of the rating for tinea pedis, from 60 percent to a noncompensable rating, effective January 1, 2009.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA letters issued in January 2008, February 2009, October 2009, June 2010 and September 2010 satisfied the duty to notify provisions with respect to service connection and increased ratings and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified and available VA and private medical treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in June 2012 to obtain medical opinions addressing the relationship of the Veteran's diabetes mellitus, erectile dysfunction, and peripheral neuropathy to his hypertension.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the June 2012 VA examination report is adequate to decide these issues because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  The reports of VA skin examinations conducted in April 2008 and June 2012 included sufficient detail as to the current severity of the Veteran's tinea pedis, including information concerning the functional aspects of this disability.  Consequently, the Board concludes that the VA examinations in this case are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's diabetes, erectile dysfunction and peripheral neuropathy, and any relationship between these conditions and his service or hypertension, as well as the current state of the Veteran's tinea pedis.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as hypertension, diabetes, or arthritis, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service ([one year for arthritis]), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

Hypertension

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hypertension.

The Veteran's service treatment records do not show an official diagnosis of hypertension.  However, on the April 1978 separation examination, the examining physician noted probable hypertension with a blood pressure reading of 130/94 mmHg.  The physician stated that the Veteran needed to follow up at VA for hypertension.

Hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

As such, the evidence establishes that in service, the Veteran had a blood pressure reading approximating hypertension meeting the criteria under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Further, within one year from separation, private medical records dated in April 1979 demonstrated blood pressure readings of 152/88 mmHg on April 3, 1979; of 150/88 mmHg on April 5, 1979; and of 140/90 mmHg on April 5, 1979.

Private medical records dated in March 1991 show blood pressure readings of 152/94 mmHg; of 150/100 mmHg; and of 147/104 mmHg.  The Veteran complained of high blood pressure.

Subsequent private medical records show blood pressure readings of 130/92 mmHg in February 1994; of 140/100 mmHg in July 1998; of 130/86 mmHg in June 1999, with an assessment of high blood pressure; and of 151/96 mmHg in December 1999, with a notation of medical history of hypertension, which is the first evidence of record demonstrating a diagnosis of hypertension.  A July 2001 private treatment records from Dr. Abdul Mir noted an impression of "hypertension, long-standing, not well controlled," with a plan to start on antihypertensive medication.  Subsequent VA and private medical records consistently reflect diagnoses of hypertension.

Concerning the etiology of the Veteran's hypertension, in June 2012, a VA examiner opined that the Veteran's current diagnosis of hypertension "is not caused, related, or aggravated by mildly elevated isolated BP [(blood pressure)] while at the time of separation."  In reaching this conclusion, the examiner noted that the Veteran was diagnosed with hypertension after 1999, more than 20 years after his military service, and that isolated elevated blood pressures occur in normal, healthy population and in no way considered to be hypertension or need to be medically treated.  The examiner further noted that he/she could not find documentation of elevated blood pressures in 1979; however, if such notes were to exist, this represented isolated elevated blood pressures that do not meet diagnostic criteria of hypertension.

The Board attaches little probative value to the June 2012 VA examiner's opinion as it is based upon an incomplete or inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  To that effect, the VA examiner's opinion only addressed one elevated blood pressure reading in service but did not address many subsequent elevated blood pressure readings prior to 1999, as listed above, and relied on the absence of an official diagnosis of hypertension prior to 1999.  The examiner also acknowledged that he (she) could not even locate the April 1979 private treatment records, which showed three significantly high blood pressure readings.

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the medical evidence of record demonstrates an in-service blood pressure reading approximating hypertension as define by VA regulations, with a notation of probable hypertension, and three elevated blood pressure readings within one year of service separation, as well as many subsequent high blood pressure readings over the years until the Veteran's hypertension was officially diagnosed in 1999, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Rather, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record provides an adequate basis on which to grant service connection for hypertension now.  In reaching this conclusion, the Board considered a January 2012 letter from Dr. William Belk stating that "[the] Veteran continues to be treated for high blood pressure, which began while serving on active duty while in the military," and finds that this opinion is sufficient to establish continuity of symptomatology after service to support the chronicity of hypertension in service.  38 C.F.R. §§ 3.303(b), 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a)).

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Erectile Dysfunction, Peripheral Neuropathy

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for diabetes mellitus, erectile dysfunction, and peripheral neuropathy.

As an initial matter, the medical evidence shows current diagnoses of type 2 diabetes mellitus, erectile dysfunction, and diabetic peripheral neuropathy, as documented by the June 2012 VA examination report.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the Veteran's diabetes, erectile dysfunction, and peripheral neuropathy first manifested many years after service and is not related to any aspect of service.  Service treatment records are entirely negative for these conditions.  At the June 2012 VA examination, the Veteran reported the onset of his diabetes, erectile dysfunction, and peripheral neuropathy to be 2008 or 2009, late 2000s, and 2011, respectively, which would be approximately 30 years after service.  He has not reported any particular injury in service or continuing symptoms after service relating to these conditions.  At his December 2013 Board hearing, the Veteran testified that he was not treated for diabetes, erectile dysfunction, or peripheral neuropathy in service and he was diagnosed with these conditions in the early 2000s.

As such, neither the Veteran nor the record suggests entitlement to service connection on a direct incurrence basis.  There is no demonstration of any event in service to which the current disability at issue may be etiologically linked.  The Board notes the 20 to 30 year gap between separation from service and the onset of the Veteran's diabetes, erectile dysfunction and peripheral neuropathy as reported by the Veteran.  The first evidence of record showing a diagnosis of diabetes was in January 2008 although Dr. Mir noted an impression of "rule out diabetes" in a July 2001 private treatment report and the Veteran's wife stated in February 2006 that he was borderline diabetic.  No records show treatment for erectile dysfunction prior to October 2009 and for peripheral neuropathy prior to January 2012.  
In this regard, the Board also notes that the Veteran does not contend, and the record does not demonstrate, that he had diabetes mellitus manifesting to a compensable degree within one year of separation from service.  Therefore, service connection for diabetes mellitus is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the medical evidence of record does not establish that the diabetes, erectile dysfunction, or peripheral neuropathy is proximately due to, the result of, or aggravated by the Veteran's hypertension, for which service connection is granted herein.  In fact, the examiner who conducted the Veteran's June 2012 VA examination noted that as per preponderance of medical literature, hypertension is not a causative factor of diabetes mellitus and therefore diabetes mellitus is not caused, related, or aggravated by hypertension.  In regard to erectile dysfunction, the examiner opined that there were multiple risk factors that the Veteran had, such as age, dyslipidemia, hypertriglyceridemia, hypertension and diabetes mellitus, which outweigh one possible risk factor of hypertension.  Therefore, the examiner concluded that the Veteran's erectile dysfunction is not caused, related, or aggravated by hypertension.  In an undated letter submitted by the Veteran in November 2009, Dr. Michelle Baker also suggested that diabetes, as well as hypertension, can affect erectile dysfunction.  As to peripheral neuropathy of the bilateral lower extremity, the June 2012 VA examiner opined that it was due to diabetes mellitus, and not caused by, related to, or aggravated by hypertension.  Similarly, in a March 2012 treatment report, Dr. Raymond Noellert stated that the Veteran's electrodiagnostic findings of mild, predominantly sensory, peripheral polyneuropathy with underlying axonal features were seen in conditions such as diabetes mellitus.

At the December 2013 Board hearing, the Veteran testified that Dr. Belk related the Veteran's diabetes, erectile dysfunction and peripheral neuropathy to his hypertension.  However, unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the opinions offered by the June 2012 VA examiner and Dr. Noellert that the Veteran's diabetes mellitus, erectile dysfunction, and peripheral neuropathy are not caused or aggravated by hypertension is competent, was based on examination of the Veteran and review of the claims file, and outweigh the assertion that what Dr. Belk purportedly told the Veteran as to the etiology of these conditions.

The Board finds that the etiology of the Veteran's diabetes, erectile dysfunction and peripheral neuropathy is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis or etiology of diabetes, erectile dysfunction and peripheral neuropathy in this case.

As such, the Board finds that a preponderance of the evidence is against the claims for service connection for diabetes mellitus, erectile dysfunction and peripheral neuropathy on a direct or secondary basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that his tinnitus is related to acoustic trauma in service from exposure to noise from weapon firings and grenades.  Specifically, he reported that he served as an infantry man in the field and fired 90 mm gun that he carried on his shoulder.   Service personnel records confirm that he served as an Infantryman.

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Service treatment records are silent as to any complaints or findings of tinnitus.  However, his reported noise exposure in service is consistent with the circumstances of his service and therefore, military acoustic trauma is conceded in this case.

Additionally, the medical evidence shows a current diagnosis of tinnitus, as reported by a May 2011 VA audiological examination.  Concerning this, tinnitus is also "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.

Regarding the etiology of the Veteran's tinnitus, the record contains conflicting medical opinions.  A VA audiologist provided a negative nexus opinion in May 2011.  After reviewing the claims file, the examiner noted that the Veteran reported onset of tinnitus 7 to 8 years ago and the claims file contained no documentation of report of tinnitus during service.  Based on this, the examiner concluded that the Veteran's subjective bilateral tinnitus is less likely as not the result of acoustic trauma sustained during his active duty service.

However, a private otolaryngologist, Dr. Michael Riesberg, who conducted an audiological evaluation of the Veteran in February 2012, diagnosed "tinnitus from military noise."  Dr. Riesberg's letter to the Veteran's primary care physician, Dr. Belk, reflects that the Veteran reported complaint of tinnitus in both ears for 10 years or more, which was worse over the past year.  

Both Dr. Riesberg and the May 2011 VA examiner are medical professionals specializing in the audiology and equally competent to render an opinion regarding the Veteran's tinnitus.  Further, both medical opinions were based on the Veteran's reported medical history.  Although Dr. Riesberg did not indicate that he had the opportunity to review the Veteran's service treatment records, his opinion is consistent with the Veteran's medical history as reflected in the claims file.  Further, while the May 2011 VA examiner concluded that the Veteran's tinnitus was present for only 7 to 8 years at that time, the Veteran also reported that in his December 2011 notice of disagreement, that he has had tinnitus for years but never understood what it was and it was not until a few years ago that he began to mention the ringing in his ears to his doctors.  At the December 2013 Board hearing, the Veteran reported that he first noticed this condition probably 15 years ago and first mentioned it to his doctor in the 1980s or 1990s.

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that the evidence establishes that it is as likely as not that the Veteran's tinnitus is related to his period of service, to include his military noise exposure.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's tinnitus.

Left Thumb

Initially, the record reflects a current diagnosis of osteoarthritis of the left thumb.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a June 2012VA examination revealed a diagnosis of mild arthritis of the left thumb, with ulnar collateral ligament strain; a February 2011 magnetic resonance imaging (MRI) revealed chronic left thumb MCJ pain with mild underlying arthritis.

Regarding an in-service occurrence of an injury, the objective evidence of record, as well as the Veteran's lay statements, establish that the Veteran sustained a left thumb injury in service.  To that effect, a March 1976 service treatment report reflects that the Veteran was seen for a complaint of swollen left thumb injured in combat football.  Objectively, his left thumb was severely swollen and had limited range of motion.  At the February 2012 RO and December 2013 Board hearings, the Veteran related that he jammed his left thumb on the ground while playing football in service and that he experienced pain and discomfort ever since that time, although the condition has aggravated over the years.  Similarly, during a September 2010 VA treatment, the Veteran gave a history of a football injury to his left thumb while playing football in service and that he had had intermittent problems since that time.

Regarding the relationship between the current disability and the in-service injury, the record contains two conflicting medical opinions.  A June 2012 VA examiner opined that the Veteran's complaint of swelling and pain of the left thumb noted in service had been resolved as there was no further complaints, treatments, or abnormal findings, including the absence of complaints or abnormal findings on the April 1978 separation examination.  

In contrast, in a March 2012 letter, Dr. Noellert stated that he saw the Veteran on a couple of occasions for complaints of left thumb pain and provided the following diagnoses:

Posttraumatic arthritis and chronic ulnar collateral ligament insufficiency of the left thumb MCP joint secondary to the remote trauma [the Veteran] describes in the Armed Services in 1976.

Left basilar thumb arthritis for which [the Veteran's] history of remote trauma is a significant contributing factor.

Additionally, in a January 2012 letter, Dr. Belk noted that the Veteran had arthritis in his left thumb, which might be due to an injury while serving on active duty.

Although the June 2012 VA examiner stated that Dr. Noellert's letter was based by subjective history provided by the Veteran and was not confirmed by medical records, the Board finds that the Veteran's lay statements as to the initial injury in service, as well the observable symptoms since service, is competent and credible evidence and is also consistent the medical evidence of record.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as pain and discomfort in the left thumb, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the medical nexus opinions in this case are at least in relative equipoise.

In sum, the Veteran has evidence of a current disability of arthritis of the left thumb, evidence of a left thumb injury during service and competent medical evidence linking the current disability to the in-service injury.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for osteoarthritis of the 1st MCJ of the left thumb is granted.  See 38 U.S.C.A. § 5107(b).

Rating Reduction

The Veteran contends that the reduction from 60 percent to a noncompensable rating, effective January 1, 2009, for tinea pedis was improper.  He specifically contends that his service-connected tinea pedis has not improved and the 60 percent ratings should be restored.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  By an April 2008 rating decision, and an April 2008 notice letter to the Veteran, the RO satisfied these procedural requirements.  The Veteran expressed disagreement as to the proposed reduction, but did not request a hearing.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in an October 2008 rating decision, accompanied by an October 2008 notice letter; the effective date of the reduction was January 1, 2009.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

The criteria relevant to the stabilization of disability evaluations set forth in 38 C.F.R. § 3.344 must be considered in evaluating the reduction of a disability rating.  A 60 percent rating for the Veteran's tinea pedis was awarded effective June 2, 2003, and was reduced effective January 1, 2009, over 5 years later.  As such, subsections (a) and (b) of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344 (2013).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Id.

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the U.S. Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that, where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20.

Under Diagnostic Code 7806, a noncompensable rating is assigned dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The 60 percent rating assigned by the June 2003 rating decision was predicated on a June 2003 VA examination indicating the Veteran's history of intermittent use of systemic corticosteroids and continuing use of topical ointment since 1994, as well as physical examination findings of pitting wound between the 4th and 5th toes, bilaterally, with pain on movement of the toes, and with oozing clear liquid on the left.  It was noted that approximately 90% of the inner aspect of the 5th toe and 50% of the inner aspect of the 4th toe was involved on the left foot, and approximately 20% of the inner aspects of the 5th toe and the 4th toe was involved on the right foot.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) (noting that in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the October 2008 rating decision.  The April 2008 rating decision proposing the reduction was predicated on an April 2008 VA examination, which reflected that the pertinent medications listed was Hydrocortisone 1% topical cream with no sequela of medication, and a diagnosis of bilateral tinea pedis, with no functional limitation.  On physical examination, the April 2008 VA examiner found no erythema, edema, discharge, excoriation, tenderness or bleeding; it was noted that less than 1% of the total body area and 0% of the exposed area were affected.  On this basis, reduction of the rating to a noncompensable rating was implemented in an October 2008 rating decision, effective January 1, 2009.

However, even if there were a temporary improvement in the symptoms relating to tinea pedis, possibly between the periods of flare-ups, the Veteran has reported that he continued to experience the same recurrent symptoms of swelling, cracking, bleeding, oozing, aching and flaking of the skin between his toes, which caused pain on movement and difficulty walking.  During the December 2013 Board hearing, the Veteran testified that in fact, his tinea pedis has gotten worse over time as the wounds take longer time to heal.

Further, although current use of systemic corticosteroids has not been shown, it is not apparent from the evidence that this reflects an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  To that effect, the April 2008 VA examination reflects that the Veteran specifically reported no significant change since his last VA examination.  As to the disability's functional impact, in written statements and during the RO and Board hearings, the Veteran has consistently reported difficulty walking due to pain from his toes.  However, the April 2008 VA examiner did not consider the Veteran's lay statements.  In this regard, the Board finds significant that the April 2008 VA examiner did not consider the complete history of the Veteran's tinea pedis as he indicated that the claims file was not reviewed.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

As the April 2008 VA examiner did not address the competent lay statements of record suggesting ongoing flare-ups and the resulting functional impact, did not review the Veteran's claims file, and provided no explanation for the finding that the Veteran experienced no functional limitation, the Board does not find the April 2008 VA examination to be full and complete, as required by 38 C.F.R. § 3.344(a), and therefore, it is entitled to significant probative value.  38 C.F.R. § 3.344(a); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

Given the April 2008 VA examination's limited probative value and based on the Veteran's competent lay testimony, the Board finds that the preponderance of the evidence does not show a sustained material improvement in the Veteran's tinea pedis sufficient to warrant a reduction of his 60 percent rating.  Thus, the rating reduction was not proper, and the 60 percent rating must be restored.

Increased Rating

Although the rating for the Veteran's tinea pedis is restored herein, he also contends that a disability rating greater than 60 percent is warranted for his service-connected tinea pedis.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's tinea pedis is currently assigned the maximum allowable rating of 60 percent under Diagnostic Coder 7806.  See 38 C.F.R. §§ 4.20, 4.118.  The only diagnostic codes providing for evaluations higher than 60 percent under the Schedule of Ratings for the Skin are Diagnostic Codes 7800 and 7817.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833.  However, Diagnostic Code 7800 is not applicable in this case, because the Veteran's tinea pedis does not affect his head, face, or neck.

Additionally, an evaluation higher than 60 percent is not warranted under Diagnostic Code 7817.  A 100 percent rating is assigned for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.

The Veteran's skin condition resulting from his tinea pedis has only affected his feet.  The April 2008 VA examination reported that the percent of total body areas affected by this condition was less than 1 percent, and the more recent VA examination conducted in June 2012 notes that the percent of total body area affected was less than 5 percent.  Further, the June 2012 examiner specifically noted that the Veteran does not any systemic manifestations due to any skin disease, such as fever, weight loss or hypoproteinemia.  It was also noted that the Veteran's treatment currently only required application of topical corticosteroids but not any type of systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy.  As such, the Board finds that a higher rating by analogy is not warranted under Diagnostic Code 7817.

The Board finds that the evidence is against the assignment of a rating greater than 60 percent for the Veteran's service-connected tinea pedis, at any time during the rating period under appeal, and staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected skin disability.  See Thun, 22 Vet. App. at 115.  The Veteran's tinea pedis is manifested by pruritic rash between the toes, with swelling, aching, cracking, bleeding, and odor that affects less than 5 percent of the entire body is treated with topical ointment.  The schedular criteria specifically contemplate the percentage of total body and exposed area affected by tinea pedis, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his tinea pedis that have been unaccounted for by the current schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected tinea pedis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's tinea pedis.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Although the Veteran reported that the pain resulting from tinea pedis impairs his ability to walk, this has not been shown to impact his ability work.  To that effect, the Veteran testified at the December 2013 Board hearing, he had worked until March 2013 but had to leave his job as a truck driver due to his kidney condition.  Additionally, no hospitalization due to the tinea pedis disability is shown by the record.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a disability rating greater than 60 percent for the Veteran's tinea pedis, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for diabetes mellitus, type 2 is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for osteoarthritis of the 1st MCJ of the left thumb is granted.

A reduction of the rating for the Veteran's tinea pedis from 60 percent to a noncompensable rating was not proper; the 60 percent rating is restored effective January 1, 2009.

Entitlement to a disability rating in excess of 60 percent for tinea pedis is denied.


REMAND

The Veteran was provided a June 2012 VA examination in conjunction with his claim for service connection for urinary incontinence, to include as secondary to hypertension.  The June 2012 VA examiner opined that "there is no medical nexus between well-controlled hypertension and urinary incontinence.  Therefore, if to assume that [the Veteran] has urinary incontinence, this assumed (but not confirmed) urinary incontinence is not caused, related, or aggravated by [h]ypertension."  The Board finds that this opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

First, the opinion is not clear as to whether the Veteran has a chronic disability manifested by urinary incontinence.  The June 2012 VA examiner noted a diagnosis of "benign prostatic hyperplasia, claimed as urinary incontinence," but indicated that it was not confirmed whether the Veteran had urinary incontinence.  Nor did the examiner indicate how urinary incontinence relates to the diagnosis of benign prostatic hyperplasia.

Second, the medical evidence of record is ambiguous regarding the etiology of the Veteran's urinary incontinence.  The Veteran's private physicians suggested that the Veteran's urinary incontinence may be caused by his hypertension medication.  To that effect, in a November 2009 letter, Dr. Belk stated that the Veteran had to take a medication containing a diuretic in it and the diuretic can make patients to have urinary frequency and seepage.  Similarly, Dr. Baker stated that the Veteran may experience urinary frequency because of a diuretic, which is used for treatment of his high blood pressure.  However, a March 2003 private treatment report reflects that the Veteran injured his low back in April 2002 and experienced urinary urgency since that time.  The record also reflects that the Veteran had a history of recurring urinary tract infections in May 1998, July 2001, and March 2013.  The June 2012 VA examiner opined that there is no medical nexus between well-controlled hypertension and urinary incontinence.  However, VA treatment record shows blood pressure readings of 159/97 mmHg and of 157/92 mmHg in November 2013 and the fact that the Veteran was informed the risk of continued elevated blood pressure and advised to follow up with his primary care physician and to take his medication as ordered by the physician.  However, the examiner did not address whether the Veteran's current hypertension was in fact well controlled.

Given the deficiencies in the June 2012 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

With regard to the TDIU claim, the Veteran reported during his December 2013 Board hearing that he left his last job as a truck driver due to his kidney failure.  Therefore, the issue of TDIU is "inextricably intertwined" with the claim of entitlement to service connection for kidney failure, to include as secondary to hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  The Veteran has also raised the claim of entitlement to an evaluation in excess of 10 percent for service-connected mood disorder, not otherwise specified, due to general medical condition.  Additionally, as an appealed claim for service connection has not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claim for service connection for kidney failure as secondary to service-connected hypertension.

2.  Obtain any updated VA treatment records for the Veteran, dated from January 2013 to the present, from the VA Healthcare System (HCS) in Biloxi, Mississippi and CBOC (Community-Based Outpatient Clinic) in Eglin, Florida, and all associated clinics.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the June 2012 VA genitourinary examination, if available, to determine the etiology of the Veteran's urinary incontinence.  If the June 2012 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

First, the examiner should identify all chronic disability manifested by urinary incontinence.

Then, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the identified disabilities is related to service; or either proximately caused by or aggravated by one or more of his service-connected disabilities, specifically including hypertension.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Initially adjudicate the issues of the Veteran's entitlement to service connection for kidney failure, as secondary to service-connected hypertension, and entitlement to an evaluation in excess of 10 percent for service-connected mood disorder, not otherwise specified, due to general medical condition.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If any benefit sought is not granted, the issue(s) should be forwarded to the Board only if an appeal is timely completed.

6.  After completing the above development, and any other development deemed necessary, readjudicate all claims on appeal, including entitlement to a TDIU, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


